PLATT, District Judge.
A court of equity does not attach a defendant for contempt of an injunction forbidding the infringement of patent claims when the violation of the injunction is to a reasonable extent uncertain. The defendant is entitled to all the rights which belong to one charged with a criminal offense. The violation must be obvious to the senses and apparent upon mere inspection.
At the hearing complainant conceded that tjie making and sale of Exhibit Defendant’s Contempt Package only violated claim 1 of the Schroeder patent, 546,251. That claim has been held by. this court and by the Circuit Court of Appeals to be entitled to a liberal construction, but there has been no intimation that such liberality would ■ever be extended into prodigality. It certainly has to do with a structure which must be something more than a wrapper for a skein of silk. The device must be so constructed as tO' have not only-“a folded casing embracing the skein,” which would be a silk wrapper pure and simple, but that casing must be “provided with a bearing piece,” and that bearing piece must be “folded upon itself” so as to form a “bearing for the skein,” and “a partition between the sides of the skein,” and must be “permanently attached to one only of the opposite sides of the casing.”
The specifications of the patent which contain this claim go, with some minuteness, into a description of the bearing piece or core, as it is indiscriminately termed, and make it clear that something more was in the patentee’s mind than a folding of the casing upon itself. All the interested parties know that the sympathy of the court is with the complainant, but, after a strong effort to suppress that sympathy, it still seems impossible to rid oneself of a suspicion that the Exhibit Defendant’s Contempt Package has been evolved as an ingenious evasion of the letter of the claim; • but, whether so or not, it has such marked differences from the offending package, made under the Bon*174ner patent, which was enjoined, that it would be unjust to decide the very delicate questions which instantly spring up before one’s eye without a full hearing and thorough investigation. Contempt proceedings are not adapted to such an examination.'
Without prejudice to complainant’s rights to adopt such further proceedings as he may deem advisable, the motion for attachment is denied.